                   Case 2:20-cv-00887-RAJ Document 25 Filed 06/11/20 Page 1 of 7




 1                                                           THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                         No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                             DECLARATION OF GRETCHEN
     KYASHNA-TOCHA, ALEXANDER                            MARTINI IN SUPPORT OF MOTION FOR
11   WOLDEAB, NATHALIE GRAHAM,                           TEMPORARY RESTRAINING ORDER
     AND ALEXANDRA CHEN,
12
                              Plaintiffs,
13
              v.
14
     CITY OF SEATTLE,
15
                              Defendant.
16

17
              I, Gretchen Martini, declare and state as follows:
18
              1.       The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
              2.       I am twenty-five years old and have resided in Seattle for eight years. I currently
21
     live in the Capitol Hill neighborhood.
22
              3.       In the early morning hours of June 7, 2020, I participated in a protest against
23
     police brutality at the intersection of 10th and Pine near Seattle’s Cal Anderson Park. I was in
24
     front of Rancho Bravo restaurant, near a barricade line. On one side of the barricade, there was a
25

26

      MARTINI DECL. ISO TRO (No. 2:20-cv-                                          Perkins Coie LLP
      00887-RAJ) –1                                                         1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148502004.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 25 Filed 06/11/20 Page 2 of 7




 1   crowd of protesters. On the other, there was a group of law enforcement officers. I stood at the
 2   front of the group of protesters with about six other people.
 3            4.       Law enforcement was shining large, bright stadium-type lights in our direction,
 4   which made it hard to see. I had an umbrella that I was using to shield myself and the other six
 5   people in the front line from the glare. I had no reason to anticipate that the police would escalate
 6   to using force. The protesters had been standing peacefully and chanting for about an hour with
 7   no apparent issues.
 8            5.       Without warning, law enforcement began firing projectiles at us and deploying a
 9   chemical agent that I believe was pepper spray. Because I was already holding up the umbrella
10   to block the lights, I used it to shield myself and the people near me from this assault. I was
11   frightened and was trying to turn away from the advancing line of police to protect myself.
12            6.       I was then struck in the left thigh by a projectile. I think it may have been a
13   rubber bullet, but the scene was so chaotic, and I was so frightened, that I couldn’t tell for
14   certain. I knew I was not safe where I was, so I began to run.
15            7.       As I was running back from the barricades and the oncoming police, I was hit in
16   my left lower back by another projectile. I felt astonishing pain in my back and my leg, and I
17   was choking on the chemical agent that the police had sprayed me with, which also stung my
18   eyes so badly that I could barely see. I kept running blindly until I got to Pike and Broadway.
19            8.       At around Pike and Broadway, I was helped by a volunteer medic who washed
20   my eyes out and then helped me walk home, because I still couldn’t see and was in a great deal
21   of physical and emotional distress. My clothing was drenched in pepper spray and/or whatever
22   chemical agent the police had used.
23            9.       I continue to suffer from the events of that night. I feel like I’ve been hit by a
24   truck on my left side. My lower back has developed a bruise that is worse than any I’ve ever
25   had; it’s extraordinarily painful. I took a photo of this bruise on June 9, 2020 because I was so
26

      MARTINI DECL. ISO TRO (No. 2:20-cv-                                           Perkins Coie LLP
      00887-RAJ) –2                                                           1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     148502004.1                                                                   Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 25 Filed 06/11/20 Page 3 of 7




 1   stunned by its size. At its center, you can see the mark where the projectile made impact. A true
 2   and correct copy of that photo is attached as Exhibit A.
 3            10.      My left thigh also continues to hurt. I have a bruise there, too, which I also
 4   photographed on June 9, 2020. A true and correct copy of that photo is attached as Exhibit B.
 5            11.      I continue to suffer the after-effects of the pepper spray or other chemical agent
 6   that the police used on us. My eye sockets feel raw, and I’m suffering from persistent lung
 7   irritation.
 8            12.      This experience was shocking and terrifying. I had no warning and no
 9   opportunity to protect myself. I had to run blind and in pain through the streets of my own city
10   until someone was able to help me recover enough to find my way home. And if this was
11   frightening for me, I am all the more worried about the impact it had on other protesters, so many
12   of whom look young enough to be in high school. I do not think law enforcement should be
13   permitted to use these tactics anymore.
14

15
              Executed this 10th day of June 2020 at Seattle, Washington.
16
              I declare under penalty of perjury under the laws of the United States and the State of
17
     Washington that the foregoing is true and correct.
18

19
                                                                         By:________________________
20
                                                                                           Gretchen Martini
21

22

23

24

25

26

      MARTINI DECL. ISO TRO (No. 2:20-cv-                                          Perkins Coie LLP
      00887-RAJ) –3                                                          1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     148502004.1                                                                  Fax: 206.359.9000
Case 2:20-cv-00887-RAJ Document 25 Filed 06/11/20 Page 4 of 7




           EXHIBIT A
Case 2:20-cv-00887-RAJ Document 25 Filed 06/11/20 Page 5 of 7
Case 2:20-cv-00887-RAJ Document 25 Filed 06/11/20 Page 6 of 7




           EXHIBIT B
Case 2:20-cv-00887-RAJ Document 25 Filed 06/11/20 Page 7 of 7
